IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-31191
                         USDC No. 98-CV-2653



ALLEN CROSBY,

                                            Petitioner-Appellant,

versus

BURL CAIN, Warden,
Louisiana State Penitentiary,

                                            Respondent-Appellee.

                        ---------------------

          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (98-CV-2653-F)
                      ---------------------

                           April 22, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Allen Crosby, Louisiana prisoner #94047, seeks a certificate

of appealability (COA) to appeal from the dismissal of his habeas

corpus application for failure to obtain authorization from this

court to file a successive application.     Crosby contends that he

received ineffective assistance of counsel; that the

Antiterrorism and Effective Death Penalty Act (AEDPA) did not

apply to his application; that exhaustion of his claims in state


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-31191
                                 - 2 -

court would be futile; that he could show cause for his failure

to raise his claims in state court and prejudice arising from

counsels’ errors; and that the ends of justice would be served by

consideration of his claims.

     “A certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).      When the

district court’s denial of a COA motion was based upon a

procedural ground, this court employs a two-step process.        Murphy

v. Johnson, 110 F.3d 10, 11 (5th Cir. 1997).       First, this court

must decide if Crosby has made a credible showing of procedural

error.   Second, this court must determine if Crosby’s underlying

claim that he was denied a constitutional right is debatable

among reasonable jurists.     Id.    Crosby has not made the necessary

showing to obtain a COA.    Crosby did not obtain authorization

from this court to file a successive habeas corpus application,

as is required by statute.    28 U.S.C. § 2244(b)(3)(A).     Crosby’s

COA motion therefore is DENIED.

     We warned Crosby after his most recent motion for

authorization to file a successive application that the filing of

repetitious or frivolous motions for authorization would invite

the imposition of sanctions.        In re: Crosby, No. 98-00039, slip

op. at 2 (5th Cir. Feb. 11, 1998)(unpublished order).       Rather

than file another motion for authorization, Crosby filed a habeas

application in the district court raising claims he raised in his

previous motions for authorization.       Crosby’s habeas application

was an abuse of the habeas corpus procedures set out in the
                           No. 98-31191
                               - 3 -

AEDPA.   Therefore, IT IS ORDERED that Crosby is sanctioned $105,

thus doubling his cost of bringing this appeal.   IT IS ALSO

ORDERED that Crosby remit payment to the Clerk of this Court.

The Clerk of this Court and the clerks of all federal district

courts within this Circuit are directed to refuse to file any

habeas corpus application, appeal or COA motion; any motion for

authorization to file a successive habeas corpus application; or

any civil complaint or appeal by Crosby unless Crosby submits

proof of satisfaction of this sanction.